Banke, Judge.
The sole issue in this appeal is whether the evidence was sufficient to support the defendant’s conviction for burglary. The defendant contends that the state’s case rested solely on evidence that his fingerprints had been lifted from some broken window fragments found at the scene. He urges that this cannot support a conviction since he was able to explain the presence of these prints by his testimony that he had been on the premises often to visit a friend who lived in an apartment located in the same house.
The contention is without merit. The victim disputed the defendant’s explanation that he was a frequent visitor to the premises, testifying that in the two years she had lived there she had never seen him. Furthermore, at the *570time of his arrest the defendant displayed considerable knowledge about the crime, which he said he had obtained by speaking with the perpetrators before and after the burglary. Along with the fingerprints, we hold that this evidence is sufficient to sustain the verdict. See generally Anthony v. State, 85 Ga. App. 119 (68 SE2d 150) (1951); Anderson v. State, 120 Ga. App. 147 (1) (169 SE2d 629) (1969); Vaughn v. State, 136 Ga. App. 54 (220 SE2d 66) (1975).
Submitted March 1, 1978
Decided April 4, 1978.
Horton J. Greene, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Gordon H. Miller, Thomas W. Thrash, Assistant District Attorneys, for appellee.

Judgment affirmed.


Been, P. J., and Smith, J., concur.